Citation Nr: 0014092	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  95-17 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
fracture of the left hand and wrist.

2.  Entitlement to service connection for facial injuries.

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel	


INTRODUCTION

The veteran had active service from February 1953 to December 
1954.

This appeal arises from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied entitlement to 
service connection for residuals of a fracture of the left 
hand and wrist, for facial injuries, and for a back 
condition.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran has not requested a hearing.

In April 1997, the Board remanded the case to the RO for 
additional development.  The Board finds that the requested 
development has been completed to the extent possible.


FINDINGS OF FACT

1.  There is no competent medical evidence of a diagnosis of 
a current left hand and/or left wrist disability.

2.  There is no competent medical evidence of a diagnosis of 
disability claimed due to in-service facial injuries. 

3.  There is no competent medical evidence of a nexus between 
arthritis of the lumbosacral spine, first diagnosed post-
service, and the veteran's active military service or medical 
evidence that any arthritis was manifested to a compensable 
degree within one year following discharge from active 
service.




CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a 
fracture of the left hand and wrist is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for facial injuries is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for a back condition is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran's DD Form 214 reflects that he received the 
Korean Service Medal, the United Nations Service Medal, the 
National Defense Service Medal, and the Good Conduct Medal.  
The DD Form 214 also reflects that his most significant duty 
assignment was with Battery C, of the 424th Field Artillery 
(FA) Battalion (BN) in Korea.  The form does not reflect the 
veteran's military occupational specialty but does indicate 
that he served one year, four months, and 2 days overseas.  

Other records in the veteran's claims file show that he 
applied for VA disability benefits in June 1985, reporting 
asthma, high blood pressure and circulatory problems in the 
legs.  A subsequent development letter sent by the RO to the 
veteran's private physician was returned with a note stating 
that the veteran was totally disabled due to shortness of 
breath.  An August 1985 VA examination report reflects a 
history of hypertension and asthma since 1983, an 18 month 
history of diabetes, and a service-related left wrist 
fracture with normal carpal and metacarpal function.  The 
physician examined the head, face, and neck and noted only 
that the veteran was edentulous.  Upon orthopedic evaluation, 
the examiner noted degeneration of the left olecranon 
cartilage and significant left knee disorders.  The examiner 
noted that the veteran was right-handed but did not further 
mention any left hand or wrist disability.  The examiner's 
diagnosis included left sacroiliac degenerative arthritis and 
diabetic ulnar and peroneal neuropathy.  In September 1985, 
the RO granted a total disability evaluation for pension 
purposes.  

A July 1986 letter from the Social Security Administration 
(SSA) indicates that the veteran received monthly SSA 
disability benefits; however, specific disabilities were not 
mentioned.

In December 1991, the veteran applied for service connection 
for a fracture of the left hand and wrist, facial injuries, 
and for a back condition.  He reported that he received 
treatment during active service for each condition in July 
1954 at the 424th FA Hospital in Korea and was receiving 
ongoing post-service treatment for his back at the VA Medical 
Center (VAMC) Altoona.  

At various times thereafter, the RO received clinical records 
from the VAMC Altoona.  These reports do not note any 
complaint or treatment for a facial condition or for the left 
hand and wrist; however, complaint of back pain, treated with 
Ibuprofen, is noted.  The report of an April 1991 VA X-ray 
showed degenerative changes of the lumbar spine and 
spondylolisthesis at L5-S1 and states that no current 
fractures or other bony abnormalities were seen.  A May 1991 
VA orthopedic consultation report notes that the veteran 
complained of back pain since slipping on ice in February 
1991.  The report notes "no pain before having the fall" 
and does not note any history of an in-service back injury.  
A December 1991 VA hospital report reflects a diagnosis of 
degenerative joint disease of the lumbosacral spine with 
spondylolisthesis.  No etiology is given.

In November 1992, the National Personnel Records Center 
(NPRC) reported that the veteran's service records might have 
been destroyed in a fire at that location in 1973 and that no 
Surgeon General Office (SGO) records were found.  The RO 
subsequently forwarded a National Archives (NA) Form 13055 to 
the veteran with instructions to supply specific information 
concerning the nature of the illness claimed, treatment 
dates, organization, and name and location of any hospital, 
dispensary or medical facility where treated.  The veteran 
returned the form reflecting treatment for his back and left 
arm in 1953 and 1954 in Seoul and treatment for a face cut, 
but did not supply a date of treatment.

In July 1993, the NPRC reported that the information supplied 
on the NA Form 13055 was insufficient to conduct an 
additional search for records. 

In July 1994, the NPRC again reported that no relevant 
records were recovered from the fire and that no SGO records 
were found.

As noted in the introduction, in September 1994, the RO 
denied the service connection claims on the basis that the 
veteran had not provided enough information, such as complete 
military organization, and month and year of treatment, for 
his claimed injuries to process the claim.  

In November 1994, the veteran submitted a notice of 
disagreement along with written statements from his spouse 
and a service comrade.  According to his spouse, in 1955 
Youngstown Sheet and Tube denied him a job because of a 
history of a broken back.  A service comrade, Mr. [redacted] 
[redacted], recalled that the veteran did fall from a military 
truck in Korea, resulting in a broken arm, cuts to the face, 
and back injuries.  Mr. [redacted] recalled that the veteran 
subsequently needed help with many things and reportedly 
wrote many letters for the veteran because they were close 
friends.

In April 1997, the Board remanded the case to the RO for a 
search for 424th FA Hospital records, SSA records, Youngstown 
Steel [sic] and Tube records, VA and private treatment 
reports, additional information from Mr. [redacted], and for 
consideration of combat action under 38 U.S.C.A. § 1154(b).

In a May 1997 letter to the veteran, the RO requested 
information concerning combat activity; however, the veteran 
did not respond to the letter.  In another letter to the 
veteran, the RO requested a release in order to request 
records from Youngstown Steel and Tube.  The veteran's 
representative replied that the veteran had no idea whether 
any relevant record might exist concerning Youngstown Steel.

An RO letter to Mr. [redacted] concerning any combat or other 
recollections concerning the circumstances of the veteran's 
service in Korea or of his claimed injuries went unanswered.  

A request for SSA records yielded evidence of disability due 
to chronic obstructive pulmonary disease, asthma, and 
bronchitis in the 1980s and copies of private medical reports 
and VA treatment reports that SSA had obtained from VA.  

A search for additional VA and private records yielded 
records of treatment during the 1980s and 1990s; however, 
none of these reports reflects any current left hand, wrist, 
or facial disability or supply an etiology for any current 
back condition.  

In October 1997, NPRC reported that the morning reports for 
Battery C, of the 424th FA BN, from July 1, 1954 to November 
1, 1954, contained no relevant information.  

In November 1999, the RO issued a supplemental statement of 
the case (SSOC) discussing the evidence received since the 
Board remand. 

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  A rebuttable presumption of 
service connection is available for arthritis-even when 
there is no record of the condition in service-if manifested 
to a compensable degree within one year of discharge from 
active military service.  The presumption of service 
connection is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

However, the threshold question with respect to any claim for 
service connection is whether the veteran has met his initial 
burden of submitting evidence to show that the claim is well-
grounded, meaning plausible.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for each service 
connection claim for the claim to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstances, lay evidence).  
Third, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown by medical evidence.  See Epps v. Gober, 
126 F.3d 1464, 1468 (1997).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See 
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical in 
nature unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Concerning the claim for service connection for a low back 
condition, an orthopedic diagnosis of left sacroiliac 
degenerative arthritis was apparently first given in August 
1985, over 30 years after separation from active service.  
The veteran has not submitted any competent (medical) 
evidence of a nexus between a current back disability and 
active service or medical evidence that a chronic back 
disability, such as arthritis, was manifested to a 
compensable degree within the first year after his separation 
from active duty.  As such, the claim lacks the third element 
of well groundedness as set forth above. 

Concerning the claim for residuals of a left hand or wrist 
fracture, there is no evidence of a current disability 
concerning this claim.  The 1985 VA examination report notes 
a history of a previous in-service injury but does not note 
any current residuals.  There is no post-service medical 
evidence of any left hand or wrist disability.  Therefore, 
the first element of a well-grounded claim has not been met.  

The claim for service connection for facial injuries fails in 
a manner similar to the left hand and wrist claim.  No 
medical evidence of a current disability has been submitted.  
Likewise, the first element of a well-grounded claim, a 
currently diagnosis of a facial disability, has not been met.  
Because there is no medical evidence of a current left wrist 
or hand disability or of a facial disability, these service 
connection claims must be denied as not well grounded.

Although the veteran has attempted to link arthritis of the 
lumbosacral spine to active service and has essentially 
provided his own diagnoses of left hand/wrist disability and 
facial disability, he, as a layperson without proper medical 
training and expertise, is not competent to provide probative 
evidence on a medical issue such as the diagnosis or etiology 
of a claimed medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  In this regard, the Board 
emphasizes that a well-grounded claim must be supported by 
competent evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

The lay witness statements, although providing some competent 
evidence of an injury during active service, cannot provide a 
competent medical diagnosis of a current hand, wrist, or 
facial disability nor may they provide evidence of a medical 
nexus between a current disability and active service.  
Therefore, these statements, while helping corroborate the 
veteran's claim of an in-service injury, do not serve to well 
ground the service connection claims.  

The Board is required to adjudicate all issues reasonably 
raised.  Brannon v. West, 12 Vet. App. 32, 34 (1998).  The 
veteran's representative has alleged that the claims should 
be accorded the special consideration of 38 U.S.C.A. 
§ 1154(b).  The veteran's DD Form 214, while suggesting that 
the veteran might have served in combat, does not contain 
conclusive evidence of combat action.  The 1997 Board remand 
requested that the RO address the issue.  Subsequent efforts 
by the RO to confirm the veteran's participation in combat 
have proven fruitless because the veteran did not respond to 
the RO's inquiry concerning the details of his claimed combat 
activity.  

Although the RO did not consider the impact of 38 U.S.C.A. 
§ 1154(b) in its November 1999 SSOC, a remand is not 
necessary because the service connection claims are not well 
grounded for other reasons.  As noted in Clyburn v. West, 
12 Vet. App. 296, 303 (1999), the provision of 38 U.S.C.A. 
§ 1154(b) serves only to reduce the evidentiary burden of the 
second element of well groundedness, i.e., incurrence or 
aggravation of a disease or injury in-service.  In the 
current case, the service connection claims for left 
hand/wrist and for facial injuries fail because no current 
disability is shown (the first element of a well-grounded 
claim).  The claim for service connection for a back 
condition fails because no competent medical evidence of a 
nexus has been provided (the third element of well 
groundedness).  As the United States Court of Appeals for 
Veterans Claims (Court) as held, even combat veterans must 
nevertheless generally proffer medical evidence to establish 
a current disability and its nexus to service because lay 
persons are not competent to offer medical opinions.  Arms v. 
West 12 Vet. App. 188, 195 (1999). 

The Board has also given added consideration to these claims 
because the veteran's SMRs, indeed all of his service 
records, appear to have been destroyed by the 1973 NPRC fire.  
However, those records could not demonstrate the relationship 
between the veteran's alleged in-service back injury and his 
back condition today nor could they provide competent medical 
evidence of a current left hand/wrist or facial disability.

It appears that the RO denied the veteran's claims on the 
merits, while the Board has concluded that the claims are not 
well grounded.  However, the Court has held that "when a RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis."  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).  


ORDER

1.  In the absence of evidence of a well-grounded claim, 
service connection for residuals of fracture of the left hand 
and wrist is denied.

2.  In the absence of evidence of a well-grounded claim, 
service connection for facial injuries is denied.

3.  In the absence of evidence of a well-grounded claim, 
service connection for a back condition is denied.



		
	William Harryman
	Acting Member, Board of Veterans' Appeals



 

